DETAILED ACTION
Claims 1–14 are pending in the present application. Claims 1–5 stand withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office has added suggestions for distinguishing over the prior art of record in the Conclusions section.
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on October 27th, 2022 is acknowledged. Claims 1–5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected invention of Group I, there being no allowable generic or linking claim. 
Applicant was also requested to elect among species A (carbonate-based material being alkaline, alkali, etc.) and species B (carbonate material preparation being crushing, grind or palletization), but has not made an election. Therefore, for the purposes of this Office Action, the Office will elect for Applicant the species A1 (alkaline) and B1 (crushing). As a result, claims 9–10 and 13–14 are additionally withdrawn from examination.

Specification
The disclosure is objected to because of the following informalities:
[0015]: “convention” should be “convection”.
Appropriate correction is required.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6–8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matthew Memmott et al*, US 20190341156 A1 (hereinafter “Memmott”). *previously cited
Regarding claim 6, Memmott discloses a method for containing corium in a nuclear reactor accident within a reactor containment, comprising: 
delivering and contacting a carbonate-based material with molten corium (Memmott Fig. 1: PERCS tank 11; Table I; para. 23,37,40,42: carbonates contained in the PERCS tank 11 are activated by heat in the event of a loss of coolant accident. Any corium present would have come into contact with the PERCS material); wherein the carbonate-based material is delivered by a non-pressurized, passive delivery system using gravity to deliver the carbonate-based material to the molten corium (Fig. 1; para. 23: the PERCS tank 11 is located at an elevated position within the nuclear containment vessel and therefore delivers material by gravity).

Regarding claim 7, Memmott discloses the method of claim 6, wherein the carbonate-based material is selected from a group consisting essentially of alkaline, alkali, transition metal carbonates and the mixtures thereof (Memmott para. 37, Table I: alkaline earth metal carbonates such as magnesium are cited).

Regarding claim 8, Memmott discloses the method of claim 6, wherein the carbonate-based material is an alkaline carbonate- based material selected from a group consisting essentially of calcium carbonate (CaCO3), magnesium carbonate (MgCO3), dolomite [CaMg(C03)2] and mixtures thereof (Memmott para. 37, Table I: alkaline earth metal carbonates such as MgCO3 are cited).

Regarding claim 10, Memmott discloses the method of claim 6, wherein the carbonate-based material is a transition metal carbonate-based material selected from a group consisting essentially of iron carbonate (FeCO3), manganese carbonate (MnCO3) and mixtures thereof (Memmott para. 37, Table I: alkaline earth metal carbonates such as MnCO3 are cited).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6–8, 10–11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anatolij Y. Stolyarevskij, RU 2600552 C1 (hereinafter” Stolyarevskij”). (Note: the references refer to the English translation and drawing provided).
Regarding claim 6, Stolyarevskij discloses a method for containing corium in a nuclear reactor accident within a reactor containment, comprising: 
delivering and contacting a carbonate-based material with molten corium (Description: corium is “intensively” cooled by magnesium carbonate or other carbonates by contact within pipes); wherein the carbonate-based material is delivered by a non-pressurized, passive delivery system using gravity to deliver the carbonate-based material to the molten corium (Description: gravity brings the corium to the carbonate-based material through the flow of melt 12 through vertical pipes 1).
However Stolyarevskij teaches delivering the molten corium to the carbonate-based material using gravity rather than delivering the carbonate-based material to the corium.
It would have been obvious to one of ordinary skill in the art to reverse the delivery system of Stolyarevskij. The same end result would have been achieved, and the same chemical process would have occurred by bringing carbonates from above.

Regarding claim 7, Stolyarevskij discloses the method of claim 6, wherein the carbonate-based material is selected from a group consisting essentially of alkaline, alkali, transition metal carbonates and the mixtures thereof (Stolyarevskij Abstract: cation carbonates: Ca, Mg, Fe, Mn, Ba, Sr, Pb, Zn, Cu, etc. are comprised ).

Regarding claim 8, Stolyarevskij discloses the method of claim 6, wherein the carbonate-based material is an alkaline carbonate- based material selected from a group consisting essentially of calcium carbonate (CaCO3), magnesium carbonate (MgCO3), dolomite [CaMg(C03)2] and mixtures thereof (Stolyarevskij Abstract: alkaline earth metal carbonates such as Mg carbonate are cited).

Regarding claim 10, Stolyarevskij discloses the method of claim 6, wherein the carbonate-based material is a transition metal carbonate-based material selected from a group consisting essentially of iron carbonate (FeCO3), manganese carbonate (MnCO3) and mixtures thereof (Stolyarevskij Abstract: Fe and Mn carbonates are cited).

Regarding claim 11, Stolyarevskij discloses the method of claim 6, however fails to explicitly teach how the carbonate-based material is prepared.
It would have been obvious to one of ordinary skill in the art to prepare the carbonate-based material by a method selected from a group consisting essentially of crushing, grinding and palletization to form a grain size ranging from sub-millimeters to 100 centimeters.
This is normal manufacturing procedure in the art for formation of fuel pellets or any other solid materials used in the treatment of used fuel or radioactive waste, therefore one of ordinary skill would naturally select one of the processes from the group to prepare the carbonate-based material. In addition, the grain size of sub-millimeters to 100 centimeters covers virtually all types of grain sizes that may arise in the manufacturing of the carbonate-based material, so one of ordinary skill would have known to apply these processes and grain size to the carbonates used by Stolyarevskij.

Regarding claim 13, Stolyarevskij discloses the method of claim 6, wherein the carbonate-based material comprises hematite (Fe2O3) to convert metallic zirconium to zirconium oxide by reaction during corium cooling and solidification, thus eliminating or minimizing hydrogen gas generation from metallic zirconium (Stolyarevskij: Fe carbonate, otherwise known as hematite, is cited).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stolyarevskij or Memmott in view of Helmut Albrecht et al*, US 4121970 A (hereinafter ”Albrecht”).
Regarding claim 9, Stolyarevskij or Memmott discloses the method of claim 6, however, fails to explicitly disclose adopting an alkali carbonate-based material.
Albrecht like Stolyarevskij also teaches delivering and contacting a carbonate-based material with molten corium (Albrecht col. 6 Table: Carbonates, Figs. 1-3: protective compound 5), 
wherein the carbonate-based material is an alkali carbonate-based material selected from a group consisting essentially of sodium carbonate (Na2CO3), potassium carbonate (K2CO3) and mixtures thereof (Albrecht col. 6: The table lists Na2CO3 among the possible carbonates).
It would have been obvious to one of ordinary skill to substitute the sodium carbonate taught by Albrecht for the Magnesium carbonate of Stolyarevskij or Memmott. Albrecht also teaches magnesium carbonate, so it is a matter of design consideration to choose which compound is best adapted to the possible corium material of the reactor being used.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stolyarevskij in view of Memmott.
Regarding claim 14, Stolyarevskij discloses the method of claim 13, however, although disclosing the use of hematite, fails to explicitly disclose determining the percentage of carbonate-based hematite material by the mass fraction of metallic zirconium initially contained in corium melt.
Memmott also teaches a method of using carbonate-based material to contact with corium, and further teaches determining the carbonate-based material by the decay heat requirements (Memmott para. 33-36: suitable endothermic reactions are chosen based on the amount of decay heat expected to be removed). This would have been based on the mass fraction of metallic zirconium that is known to be contained in fuel cladding and may cause release of gas, so minimizing the release of gas and ensuring adequate removal of decay heat by appropriately choosing a quantity of carbonates would have been obvious to perform to one of ordinary skill in the art.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  No prior art, either alone or in combination, teaches or suggests wherein the grain size is chosen to control carbonate decomposition rate and injectivity of the carbonate-based material.
Stolyarevskij and Albrecht cite the use of carbonate-based material, applied to molten corium-type material, however, they do not provide any details on the formulation of the carbonate-based material. Memmott and Leeowen teach carbonate materials for related applications, but again do not provide any details on the carbonate material preparation process. No prior arts were found teaching carbonate-based material granulate size that were related to being delivered to molten corium in a  gravity-based system by controlling decomposition rate and injectivity via granulate size.
Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Leeowen teaches the use of carbonate-based materials in an unrelated application of metallic fires.
Conclusion
The Office recommends that Applicant amend claim 6 to incorporate the limitations of claims 11 and 12,  and either cancel claims 1-5 or amend them similarly.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869 and whose fax number is 571-273-4869. The examiner can normally be reached on Monday- Friday, 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K. Patel can be reached on 571-272-7677.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/Primary Examiner, Art Unit 2628